Citation Nr: 1202105	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July to October 1992 and from December 2003 to March 2005.

This matter comes before the Board of Veterans Appeals on appeal from a February 2006 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA), Regional Office (RO).


FINDINGS OF FACT

1.  Left knee patellar tendinitis is attributable to service.

2.  Right Achilles tendinitis is attributable to service.

3.  Neither conjunctivitis nor any residuals of conjunctivitis have been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Left knee patellar tendinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Right Achilles tendinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Conjunctivitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA sent to the Veteran a September 2007 VCAA letter, which did not include notice of the disability rating and effective date elements of his claims.  However, in November 2008, VA sent to the Veteran a letter that satisfied the VCAA notice requirements.  Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained all procurable service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  It is noted that VA made reasonable efforts to obtain the Veteran's service treatment records, but VA was unable to obtain from the service department and records center those STRs pertaining to the Veteran's second period of service.  However, the Veteran has provided VA with STRs from his second period of service.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran seeks service connection for left knee disability, right ankle disability, and conjunctivitis.  In his claim dated in February 2005, the Veteran reported that his disabilities of the left knee and right ankle began in January 2004, and that conjunctivitis began in March 2004.

Service treatment records show normal clinical evaluation of the lower extremities on periodic examination dated in August 1996.  STRs for the Veteran's period of service from 2003 to 2005 reflect diagnoses for left knee pain and right Achilles tendinitis.  A June 2004 eye examination showed myopia and astigmatism.  A report of medical history dated in July 2004 reflects knee and eye trouble.  The examiner explained the Veteran was near sighted and required glasses/contact lenses, and that he had left knee pain with a lump-and used a knee brace.  A March 2005 treatment note shows conjunctivitis.

Private physical therapy records dated from December 2004 through February 2005 reflect diagnoses of left knee patellar bursitis and right Achilles tendinitis.  These records show date of onset as December 1996 and note that this is a worker's compensation case.  However, additional notes dated in December 2004 show that the Veteran reported ankle symptoms with "training."  Also, another December 2004 note shows date of injury as December 2003.

VA treatment notes reflect, in July 2004, that the Veteran had a work-related injury to the back in 1996.  In August 2004, the Veteran reported recurrent left knee pain dating to a "low crawl" of about 50 yards while stationed in Puerto Rico.  He also reported right heel pain.  The Veteran denied specific injury or trauma to the right heel.  The assessment was left knee pain, probably due to chondromalacia patella and bursitis, both of which by history are likely traumatic as this occurred in December 2003, and his symptoms have been bothering him since that time; and right Achilles tendinitis/bursitis.  In November 2004, the assessment was left knee patellar tendinitis and right Achilles tendinitis.  It was noted that the Veteran was undergoing private physical therapy.

A private treatment record dated in November 2004 reflects that the Veteran, an active Army reservist, presented for left knee and right ankle problems.  He denied specific injury to the knee, but noted that he began to have pain after "low crawls" on active duty-and has continued with pain since that time.  The impression was left knee, proximal patellar tendinitis, and right Achilles tendinitis.  A January 2005 MRI revealed left knee proximal tendinitis.

Report of VA examination dated in June 2005 reflects a history of right ankle sprain and left knee condition since 2003 when training in Puerto Rico.  The Veteran denied having had any left knee or right ankle disorders prior to 2003.  The diagnoses included right ankle sprain, left knee patellar tendinitis, and conjunctivitis.  The examiner stated that conjunctivitis appeared to be under control-objectively, there was no tearing of the eye, no swelling of the lids, and no icterus.

In a January 2008 statement, the Veteran reported that his knee and ankle had "nothing to do with a workman's comp[ensation] claim."

Analysis

The Board finds that the preponderance of the evidence supports service connection for left knee tendinitis and right ankle tendinitis.  These disabilities were incurred in service.

First, the Board finds that the Veteran was accepted into service in sound condition.  Although there are several notations in the private physical therapy notes that knee and ankle disability had their onset in 1996, these records are not contemporaneous with the 1996 injury report and are not wholly consistent in that there is also a notation for the onset of injury in December 2003.  Accordingly, there is no clear and unmistakable evidence to rebut the presumption of soundness on service entry.  

Second, the Board finds that competent and credible evidence has been presented showing complaints and treatment for chronic left knee and right ankle problems in service and continuing since service discharge.  STRs and private medical records contemporaneous with service reflect diagnoses of left knee patellar tendinitis and right Achilles tendinitis.  This evidence, coupled with the Veteran's report of continuity of left knee and right ankle symptoms that had their onset in December 2003 after training exercises in Puerto Rico, weighs in favor of the claims.

It is noted that the appellant is competent to report onset of left knee and right ankle problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Also, the Veteran appears credible.  Notably, there are documented left knee and right ankle complaints during the Veteran's second period of service, he has been a consistent historian, and the Veteran filed his claim for service connection soon after service discharge.  There is no large gap in time between the in-service reports of left knee and right ankle problems/treatment and his post service claim for compensation, which suggests that the Veteran is truthful in his account.

Therefore, in view of the above, the weight of the evidence supports entitlement to service connection for left knee tendinitis and right Achilles tendinitis.

However, with regard to the claim for service connection for conjunctivitis, the Board finds that the preponderance of the evidence is against the claim.  While there is an isolated finding for conjunctivitis in service, there is no indication that this is a chronic disorder or that the Veteran has residual disability related to having had conjunctivitis.  Report of VA examination dated in June 2005 shows no indication of abnormal conjunctiva.

Neither residuals nor sequelae of conjunctivitis are presently shown.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In view of the absence of any competent evidence of the presence of conjunctivitis or residuals thereof at any time during the pendency of the claim, the claim must be denied.  In so finding, the Board notes that, to the extent that the Veteran reports having had conjunctivitis in service, he is credible.  However, he reports no current eye symptoms or post service treatment for conjunctivitis.  Therefore, his statements are also insufficient to establish the presence of conjunctivitis or residuals thereof during the pendency of this claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for left knee disability, currently diagnosed as patellar tendinitis, is granted.

Service connection for right ankle disability, currently diagnosed as Achilles tendinitis, is granted.

Service connection for conjunctivitis is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


